20-2317
   Arcentales Santos v. Garland
                                                                                 BIA
                                                                            Lurye, IJ
                                                                         A208 000 969
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 27th day of October, two thousand twenty-one.

   PRESENT:
              GUIDO CALABRESI,
              BARRINGTON D. PARKER,
              RICHARD J. SULLIVAN,
                    Circuit Judges.
   _____________________________________

   CARMEN LUCRECIA ARCENTALES
   SANTOS,
           Petitioner,

                v.                                                 20-2317

   MERRICK B. GARLAND, UNITED STATES
   ATTORNEY GENERAL,
              Respondent.
   _____________________________________
FOR PETITIONER:                      PAUL O’DWYER, Law Office of Paul O’Dwyer
                                     P.C., New York, NY.

FOR RESPONDENT:                      DAVID J. SCHOR, Trial Attorney, Office of
                                     Immigration Litigation (Leslie McKay, Senior
                                     Litigation Counsel, on the brief) for Brian M.
                                     Boynton, Acting Assistant Attorney General,
                                     Civil Division, United States Department of
                                     Justice, Washington, DC.

      UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

AND DECREED that the petition for review is DENIED.

      Petitioner Carmen Lucrecia Arcentales Santos, a native and citizen of

Ecuador, seeks review of a decision of the BIA that affirmed an order of removal

entered by an Immigration Judge (“IJ”). In re Carmen Lucrecia Arcentales Santos,

No. A 208 000 969 (B.I.A. June 22, 2020), aff’g No. A 208 000 969 (Immig. Ct. N.Y.

City June 26, 2018). We assume the parties’ familiarity with the underlying facts

and procedural history.

      When the BIA’s “opinion closely tracks the IJ’s reasoning” without

“expressly ‘adopt[ing]’” it, we typically consider both opinions “for the sake of

completeness.” Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006). To the extent that the BIA’s decision differs from that of the IJ, explicitly or

                                          2
impliedly, we review the BIA’s decision as the final decision of the agency. See

Nat’l Ass’n of Homebuilders v. Defs. of Wildlife, 551 U.S. 644, 659 (2007) (explaining

that “[t]he federal courts ordinarily are empowered to review only an agency’s final

action”); Yang v. DOJ, 426 F.3d 520, 522 (2d Cir. 2005) (reviewing “the judgment of

the IJ as modified by the BIA’s decision” where the BIA rejected one ground of the

IJ’s decision). “We review the agency’s factual findings for substantial evidence

and questions of law de novo.” Ahmed v. Lynch, 804 F.3d 237, 240 (2d Cir. 2015)

(citation omitted).

      In her petition, Arcentales Santos argues that the agency erred in ordering

her removal under 8 U.S.C. § 1182(a)(6)(A)(i) as an alien present without admission

or parole, because she was in fact “admitted.”        We disagree.     In her initial

application for cancelation of removal in 2016, Arcentales Santos conceded her

removability, stating that she had entered the United States without inspection and

admission upon her arrival at John F. Kennedy Airport (“JFK”) in Queens, New

York, in 1999. It was only in 2018 that she asserted, for the first time, that she had

been inspected and admitted, albeit on a false passport and visa. This prompted

the IJ to ask additional questions at the removal hearing concerning the

circumstances of her admission.        The IJ ultimately decided not to permit


                                          3
Arcentales Santos to withdraw her concession, in part because Arcentales Santos

offered no evidence other than her own recollection to corroborate her recent claim

of admission.

      The IJ did not err in relying on Arcentales Santos’s concession. To be sure,

aliens who have entered the United States by presenting a false passport have been

“admitted” for purposes of 8 U.S.C. § 1182(a)(6)(A)(i). See Emokah v. Mukasey, 523

F.3d 110, 118 (2d Cir. 2008) (noting that “an alien who enters the United States after

inspection and authorization has been ‘admitted’ even if he was, ‘at the time of

entry . . . within one or more of the classes of aliens inadmissible by the

law’”) (quoting 8 U.S.C. § 1227(a) & (a)(1)); Matter of Quilantan, 25 I. & N. Dec. 285,

287–88, 290 (B.I.A. 2010) (holding that the term “admitted” denotes “procedural

regularity for purposes of adjustment of status, rather than compliance with

substantive legal requirements”). An immigration judge may, however, upon a

concession of removability, determine that removability has been established if the

IJ “is satisfied that no issues of law or fact remain.” 8 C.F.R. § 1240.10(c). Only

“[i]n rare cases” may the IJ disregard a concession of removability made by a

represented party, such as when relying on it “would be manifestly unjust” or

when the “concession is . . . plainly contradicted by record evidence.” Hoodho v.


                                          4
Holder, 558 F.3d 184, 191, 192 (2d Cir. 2009) (citation and quotation marks omitted).

      As the BIA found, Arcentales Santos did not allege (much less demonstrate)

manifest injustice. Nor was the IJ required to accept Arcentales Santos’s testimony

at face value, especially since she could not produce the false passport or visa she

allegedly used, did not retain a copy of the entry form she claimed she received at

JFK upon her inspection, and could not assist the government in locating an

electronic record of her entry since she claimed she could not remember the full

name on the false passport and visa. The only evidence supporting her admission

was her own testimony and an affidavit from her brother attesting that she

“obtained a visa” and was scheduled to arrive at JFK. Certified Administrative

Record at 452. But her brother did not corroborate any details concerning the visa,

and he admitted that he did not see Arcentales Santos arrive at JFK despite

planning to meet her there. On this record, the IJ was entitled to hold Arcentales

Santos to her concession.

      Arcentales Santos calls our attention to several cases in which the BIA found

an alien had been admitted based solely on uncorroborated testimony. But the

fact that certain evidence might be sufficient absent a concession does not mean that

it is sufficient given a concession. Indeed, permitting a concession to be undone


                                         5
merely by a petitioner’s eleventh-hour change in testimony would render any

concession temporary, undermining the goals of “efficiency and judicial economy”

promoted by the “rule of non-inquiry” that typically governs concessions.

Hoodho, 558 F.3d at 191.

      Furthermore, consistent with an IJ’s general prerogative to interpret the

record, we have acknowledged that IJs have substantial discretion in determining

whether to withdraw a party’s concession. Id. at 192 n.6 (noting that “[i]t will often

be the case that evidence in the record may to some degree conflict with a

concession of removability,” but explaining that “this does not obviate the general

rule pertaining to judicial admissions”). Even assuming that Arcentales Santos’s

changed testimony was sufficient to permit the IJ to withdraw the concession, that

does not mean the IJ was required to do so.         Arcentales Santos points to no

authority, and we are aware of none, where we held it was error for an IJ or the BIA

to hold a party to its concession.

      We have considered Arcentales Santos’s remaining arguments and find them

to be meritless. For the foregoing reasons, the petition for review is DENIED.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe,
                                       Clerk of Court


                                          6